EXHIBIT 10.1




ANTON DIST. INC.

Suite 1450, 409 Granville Street

Vancouver, British Columbia

Canada, V6C 1T2

Tel: (604) 669-3707







April 29, 2004




To:

THE SHAREHOLDERS AND THE BOARD OF DIRECTORS OF

GRUPO MINERO INTERNACIONAL S.A.C.

193-I, 401-C José Antonio Street

La Molina, Peru







Dear Sirs\Mesdames:




Re:

OFFER TO PURCHASE ALL OF THE OUTSTANDING SHARES IN THE CAPITAL OF GRUPO MINERO
INTERNACIONAL S.A.C. ("GRUPO") FROM ALL THE SHAREHOLDERS OF THE OUTSTANDING
SHARES IN THE CAPITAL OF GRUPO BY ANTON DIST. INC. ("ANTON") (CHANGING ITS NAME
TO "ANDRESMIN GOLD CORPORATION")









Subject to and in accordance with the terms and conditions contained herein,
this binding letter agreement (the "Letter Agreement") will set forth the basic
understanding, terms and conditions relating to the acquisition of all of the
outstanding shares in the capital of Grupo (the "Grupo Capital"), a company
organized under the laws of Peru, by Anton, a company organized under the laws
of the State of Montana, (the "Transaction"). David Michael Clifton and
Shih-Hung Chuang are the only shareholders of the Grupo Capital and are parties
to this Letter Agreement.




The parties also intend to enter into a more formal purchase agreement by way of
a share purchase agreement (the "Formal Agreement") and other documents that
more fully delineate and formalize the terms outlined in this Letter Agreement,
failing which the following terms will apply:




1.

Form of Transaction.     Mr. Clifton and Mr. Chuang will transfer all of the
Grupo Capital and assign any loans owing from Grupo to Mr. Clifton and Mr.
Chuang to Anton in exchange for: (i) receiving US$230,000 in cash from Anton,
which will be payable by Anton to Mr. Clifton and Mr. Chuang in equal portions
on the closing date, which will be June 10, 2004 (the "Closing Date"); and (ii)
a 2.5% Net Smelter Royalty on all properties and mining rights currently owned
by Grupo, which will be payable upon reaching commercial production in equal
portions to Mr. Clifton and Mr. Chuang.




2.

Formal Agreement.     Additional terms, conditions and provisions governing the
proposed Transaction may be contained in a Formal Agreement, which will be
prepared and executed in form and substance satisfactory to Grupo and Anton and
their respective legal counsel.




3.

Due Diligence.     The parties obligations under this Letter Agreement shall be
subject to the following conditions:




(a)

Anton shall complete due diligence to its satisfaction and that of its counsel,
as to corporate status, compliance with applicable laws, assets, liabilities,
contracts and financial condition and prospects of Grupo within thirty (30) days
after entering into this Letter Agreement.




(b)

Grupo will provide Anton and its respective representatives, agents and advisers
with reasonable access to, and copies of, all books, records, files and
documents in Grupo's possession as may be reasonably requested by Anton in order
that Anton may satisfy itself as to all matters relating to the business,
ownership, assets, operations and liabilities of Grupo.




4.

Representations and Warranties.     The Formal Agreement shall contain usual and
customary representations and warranties by each of Grupo, Mr. Clifton, Mr.
Chuang and Anton about each such corporation and the Grupo Capital, including
but not limited to:




(i)

due incorporation and good standing;

(ii)

due authorization of the transactions and agreements relating thereto;

(iii)

title of each such corporation to its assets;

(iv)

correctness of financial statements;

(v)

condition of properties, equipment and other material assets;

(vi)

absence of undisclosed or contingent liabilities;

(i)

absence of any material adverse change since the date of its most recent
financial statements in the financial condition, results or prospects of such
corporation;

(ii)

absence of tax liabilities other than on a current basis;

(iii)

absence of any threatened or pending litigation;

(iv)

continuing validity of contracts, licenses and permits; and

(v)

that the Grupo Capital is free and clear of any liens or encumbrances.




5.

Indemnification.     Each of Grupo, Mr. Clifton, Mr. Chuang and Anton shall
agree to indemnify the other against any loss, damage, expense, judgment or
payment (including expenses of investigation, attorney's fees and litigation
expenses) resulting from the inaccuracy of any representation or warranty made
by such party in the Formal Agreement.




6.

Condition Precedent to Closing.     Anton shall have raised US$230,000 prior to
June 10, 2004 in order to have the funds available to complete the Transaction
on the Closing Date.




7.

Consents.     Each of Grupo, Mr. Clifton, Mr. Chuang and Anton will cooperate
with one another and proceed, as promptly as is reasonably practicable to seek
to obtain all necessary consents and approvals, and to endeavor to comply with
all other legal or contractual requirements for or preconditions to the
execution and consummation of the Formal Agreement.




8.

Confidentiality.     Each of Grupo and Anton agrees to treat all information
(including but not limited to any information identified as "confidential" in
writing and any such information which by its content or from the manner in
which it is provided could reasonably be deemed to be confidential) concerning
the other furnished, or to be furnished, by or on behalf of the other in
accordance with the provisions of this paragraph (collectively, the
"Information"), and to take, or abstain from taking, other actions set forth
herein.  The Information will be used solely for the purpose of evaluating the
proposed transactions, and will be kept confidential by each corporation and its
officers, directors, employees, representatives, agents, and advisors; provided
that (i) any of such Information may be disclosed by either corporation to its
officers, directors, employees, representatives, agents, and advisors who need
to know such information for the purpose of evaluating the proposed
transactions, (ii) any disclosure of such information may be made to which each
corporation consents in writing, (iii) such information may be disclosed if so
required by law and (iv) such obligation of confidentiality shall expire upon
such confidential information becoming public by means other than a breach of
this paragraph.  If the proposed Transaction is not consummated, each of Grupo
and Anton will promptly return all documents, contracts, records, or properties
to the other.  The provisions of this paragraph shall survive the termination of
this Letter Agreement.




9.

Public Disclosure.     Before the closing of the proposed Transaction, neither
Grupo nor Anton shall make any public release of information regarding the
matters contemplated herein except (i) that press releases shall be issued by
Anton as promptly as is practicable after the execution of this Letter
Agreement, (ii) that Grupo and Anton may each continue such communications with
employees, customers, suppliers, franchisees, lenders, lessors, shareholders,
and other particular groups as may be legally required or necessary or
appropriate and not inconsistent with the best interests of the other party or
the prompt consummation of the transactions contemplated by this Letter
Agreement, and (iii) as required by law.




10.

Reasonable Commercial Efforts.     Each of Grupo and Anton will negotiate in
good faith and use its reasonably commercial efforts to arrive at a mutually
acceptable Formal Agreement for approval, execution, and delivery on the
earliest reasonably practicable date.  Anton will pursue its due diligence
investigation of the business, financial condition and prospects of Grupo in
good faith and with reasonable dispatch.  Each party hereto will also use its
reasonable commercial efforts (subject to all the terms and conditions hereof
and the Formal Agreement) to effect the closing of the Transaction and to
proceed with the transactions contemplated in this Letter Agreement and the
Formal Agreement as promptly as is reasonably practicable.




11.

Transactions in the Ordinary Course.     Upon the execution of this Letter
Agreement, each of Grupo and Anton will not make or agree to make any purchase,
sale or other similar transaction of assets, securities or otherwise in an
amount in any transaction, greater than $10,000 without the consent of the other
party hereto, which consent shall not be unreasonably withheld; except in any
such case, for any such transactions which are in the ordinary course and scope
of the business of such party.




12.

Costs.     Grupo and Anton will each be solely responsible for and bear all of
its own respective expenses, including, without limitation, expenses of legal
counsel, accountants, financial and other advisors, incurred at any time in
connection with pursuing or consummating the Formal Agreement and the
transactions contemplated herein.




13.

Execution in Counterparts.     This Letter Agreement may be executed in original
or counterpart form, delivered by facsimile or otherwise, and when executed by
the parties as aforesaid, shall be deemed to constitute one agreement and shall
take effect as such.




14.

Governing Law.     The situs of this Letter Agreement is Vancouver, British
Columbia, and for all purposes this Letter Agreement will be governed
exclusively by and construed and enforced in accordance with the laws and Courts
prevailing in the Province of British Columbia.




Yours very truly,

ANTON DIST. INC.







Per:

/s/ Lance Larsen






Lance Larsen, Director




If the parties wish to accept the terms and conditions set forth above, please
execute this Letter Agreement and return an originally signed copy to the
undersigned.  Upon such execution and return, this Letter Agreement shall
constitute a binding agreement upon the parties.







GRUPO MINERO INTERNACIONAL S.A.C.







Per:

/s/ Esther Yvonne Carrillo Valderrama

Dated: May 7, 2004

Authorized Signatory










/s/ David Michael Clifton

Dated: May 7, 2004

David Michael Clifton, shareholder of

Grupo Minero Internacional S.A.C.










/s/ Shih-Hung Chuang

Dated: May 7, 2004

Shih-Hung Chuang, shareholder of

Grupo Minero Internacional S.A.C.